DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.  The arguments are presented that Igarashi and Kim would not teach the amended claim limitations due to teaching pressure sensors on either side of fuel supply valves.  These arguments are not found persuasive due to the fact that Igarashi teaches a fuel supply valve (tank base valve 3) upstream of both pressure sensors and Kim teaches a fuel supply valve (hydrogen supply valve 110) upstream of both pressure sensors.  Therefore Igarashi would still anticipate the amended claims and Kim in view of Igarashi would still obviate the amended claims as detailed in the claim rejections below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al. (US 2008/0152972 A1, hereafter Igarashi).
With regard to claim 1, Igarashi teaches an apparatus for diagnosing a failure in a fuel cell system, the apparatus comprising:  a first pressure sensor (11a) configured to measure a pressure of hydrogen supplied from a fuel supply valve (tank base valve 3) into a fuel cell stack; a second pressure sensor (11b) configured to measure the pressure of hydrogen supplied from a fuel supply valve (tank base valve 3) into the fuel cell stack; a controller (20) configured to first measure a supply state of the hydrogen based on a first pressure value measured by the first pressure sensor and a second pressure value measured by the second pressure sensor; and further diagnosing, by the controller, the supply state of the hydrogen based on an absolute value of a difference between the first pressure value and the second pressure value (pressure differences between front and rear of hydrogen supply control valve 5, which correspond to locations of pressure sensors 11a and 11b) [0088, 0129-0133, 0149, fig. 9-10]. 
With regard to claims 2-10, Igarashi teaches a controller that is in communication with first and second pressure sensors (11a and 11b) and controls hydrogen supply valves (3 and 5) [0088, 0129-0133, 0149, fig. 9-10].  Therefore the controller of Igarashi would be capable of performing the functions of claims 2-10 and anticipate the claims.  	
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 11, Igarashi teaches a method for diagnosing a failure (degradation) in a fuel cell system comprising: measuring, by a first pressure sensor (11a), pressure of hydrogen supplied from a fuel supply valve (tank base valve 3) into a fuel cell stack; measuring, by a second pressure sensor (11b), the pressure of hydrogen supplied from a fuel supply valve (tank base valve 3)into the fuel cell stack; first diagnosing, by a controller (20), a supply state of the hydrogen based on a first pressure value measured by the first pressure sensor and a second pressure value measured by the second pressure sensor; and further diagnosing, by the controller, the supply state of the hydrogen based on an absolute value of a difference between the first pressure value and the second pressure value (pressure differences between front and rear of hydrogen supply control valve 5, which correspond to locations of pressure sensors 11a and 11b) [0088, 0129-0133, 0149, fig. 9-10]. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2016-0120556, hereafter Kim) in view of Igarashi et al. (US 2008/0152972 A1, hereafter Igarashi).
With regard to claim 1, Kim teaches an apparatus for diagnosing a failure in a fuel cell system, the apparatus comprising a first pressure sensor (inlet pressure sensor) configured to measure a pressure of hydrogen supplied from a fuel supply valve (hydrogen supply valve 110) into a fuel cell stack; a second pressure sensor (outlet pressure sensor) configured to measure the pressure of hydrogen supplied from a fuel supply valve (hydrogen supply valve 110) into the fuel cell stack; and controlling to first measure a supply state of the hydrogen based on a first pressure value measured by the first pressure sensor and a second pressure value measured by the second pressure sensor; and further diagnosing the supply state of the hydrogen based on an absolute value of a difference between the first pressure value and the second pressure value (subtracted value between sensors) [0003, 0007, 0008-0009, 0013, 0017, fig. 2].  Kim does not explicitly teach that the measurements and calculations are performed by a controller.  However this would be an obvious variant to one of ordinary skill in the art since using controllers to operate fuel cell systems is well known in the art as evidenced by Igarashi [0091] and would provide the benefit of allowing for integrated control of components [Igarashi 0091].

    PNG
    media_image1.png
    326
    298
    media_image1.png
    Greyscale

With regard to claims 2-10, modified Kim would teach two pressure sensors (inlet and outlet) [0003, 0007, 0008-0009, 0013] and when modified by Igarashi would teach teaches a controller that is in communication with the pressure sensors. Therefore the controller of modified Kim would be capable of performing the functions of claims 2-10 and anticipate the claims.  	
With regard to claim 11, Kim teaches a method for diagnosing a failure (pressure sensor failure) in a fuel cell system, the method comprising: measuring, by a first pressure sensor (inlet pressure sensor), pressure of hydrogen supplied from a fuel supply valve (hydrogen supply valve 110) into a fuel cell stack; measuring, by a second pressure sensor (outlet pressure sensor), the pressure of the hydrogen supplied from a fuel supply valve (hydrogen supply valve 110) into the fuel cell stack; first diagnosing a supply state of the hydrogen based on a first pressure value measured by the first pressure sensor and a second pressure value measured by the second pressure sensor; and further diagnosing the supply state of the hydrogen, based on an absolute value of a difference (subtracted value) between the first pressure value and the second pressure value [0003, 0007, 0008-0009, 0013, 0017, fig. 2].  Kim does not explicitly teach that the measurements and calculations are performed by a controller.  However this would be an obvious variant to one of ordinary skill in the art since using controllers to operate fuel cell systems is well known in the art as evidenced by Igarashi [0091] and would provide the benefit of allowing for integrated control of components [Igarashi 0091].
With regard to claims 12 and 13, Kim teaches diagnosing the supply state as being abnormal (needing adjustment) when a minimum pressure value is smaller than a threshold value (lower limit threshold) or when a pressure value is exceeds a second threshold value (upper limit threshold) [0018-0019].  When the value is above the lower limit threshold Kim would not teach adjustment which would obviate the claimed normal status [0018].  
With regard to claim 14, Kim teaches diagnosing the supply state as being abnormal (needing adjustment) when a minimum pressure value is smaller than a threshold value (lower limit threshold) or when a pressure value is exceeds a second threshold value (upper limit threshold) [0018-0019] and the values continue for more than a first threshold time (after hydrogen pressure adjustments are measured) [0018-0019]. 

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Igarashi as applied to claims 1-14 above, and further in view of Kamihara et al. (US 2004/0241511 A1, hereafter Kamihara).
With regard to claims 15-18, Kim would teach detecting an abnormality (pressure sensor failure) [0003, 0007, 0008-0009, 0013] and one of ordinary skill in the art would find it obvious not to start a fuel cell in a state with a sensor failure but Kim does not teach only starting the fuel cell with specific pressure values.  However, in the same field of endeavor, Kamihara teaches starting a fuel cell when a pressure detected by a pressure sensor is maintained at a threshold level for a threshold time (three seconds) [0088].  It would have been obvious to one of ordinary skill in the art to use the pressure threshold startup method of Kamihara with the method of Kim for the benefit of being able to reliably startup a fuel cell even when using low cost sensors [Kamihara 0088].  When used with the method of Kim the pressure sensor or Kamihara would correspond to the inlet or outlet sensor of Kim and read on the claimed first or second pressure value (claims 16 and 18).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Igarashi as applied to claims 1-14 above, and further in view of Ok et al. (US 2017/0294665 A1, hereafter Ok).
With regard to claims 19-20, Kim and Igarashi do not explicitly teach diagnosing the supply state based on an average value of differences between sensors.  However, in the same field of endeavor, Ok teaches detecting a state of a fuel supply pressure based on an average difference between multiple pressure sensors and maintain a target pressure [0039].  It would have been obvious to one of ordinary skill in the art to use the pressure averaging and target pressure method of Ok with the method of Kim for the benefit of managing a constant supply of fuel to allow for desired electrical output from the fuel cell [Ok 0005]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724     

/STEWART A FRASER/Primary Examiner, Art Unit 1724